Case 1:21-cv-20975-BB Document 67 Entered on FLSD Docket 09/10/2021 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

 MBI SERVICES, LLC,                           Case No. 21-cv-20975-BLOOM/Otazo-Reyes

        Plaintiff,

 v.

 APEX DISTRIBUTION LLC, HECTOR
 ALVAREZ, GREGORY JONES, IMITARI
 CORPORATION, TERRY BARNES,
 DAVID K. TILLMAN PLLC, JAN LAURENCE
 SADICK, and J.L. SADICK, P.C.,

       Defendants.
 _____________________________________/

               SADICK DEFENDANTS’ MOTION FOR PROTECTIVE ORDER
        COMES NOW, Defendants Jan Laurence Sadick, and J.L. Sadick, P.C. (collectively, the

 “Sadick Defendants”), by and through undersigned counsel of record, and, pursuant to Federal

 Rule of Civil Procedure 6(b), hereby respectfully requests a seven (7) day extension of time to

 serve its objections and responses to Plaintiff MBI Services, LLC’s (“MBI”) Requests for

 Production, to and through September 17, 2021. In support thereof, the Sadick Defendants state

 as follows:

        1.      As the Court is well aware, the Sadick Defendants were not served in this case until

 July 1, 2021. (D.E. 56.)

        2.      The Court had previously entered its Order Setting Trial and Pretrial Schedule

 (D.E. 16) long before the Sadick Defendants appeared. A copy of this Order was never served on

 the Sadick Defendants.




 [2162496/1]                                     1
Case 1:21-cv-20975-BB Document 67 Entered on FLSD Docket 09/10/2021 Page 2 of 4




         3.      On August 11, 2021, MBI served requests for production on the Sadick Defendants.

 Therefore, under the Federal Rules of Civil Procedure, the objections and responses to those

 Requests for Production are due on September 10, 2021.

         4.      After conferral with counsel for MBI, the Sadick Defendants determined that a

 Motion for Protective Order is necessary since the Sadick Defendants are a lawyer and a law firm

 that represented Defendants Terry Barnes and the Imitari Corporation. Therefore, all documents

 called for by the Requests for Production are presumptively privileged.

         5.      It is well established that a lawyer can neither assert nor waive privilege for their

 client. Further, as is axiomatic, “It is a ‘bedrock principle that the attorney-client privilege is the

 client’s and his alone. If the client wishes to waive it, the attorney may not assert it, either for the

 client’s or his own benefit.’” United States v. Noriega, 917 F.2d 1543, 1551 (11th Cir. 1990)

 (quoting United States v. Juarez, 573 F.2d 267, 276 (5th Cir. 1978)).

         6.      Indeed, under Texas Rule of Professional Conduct 1.05, absent an exception, “a

 lawyer shall not knowingly: (1) Reveal confidential information of a client or a former client to:

 . . . (ii) anyone else, other than the client, the client’s representatives, or the members, associates,

 or employees of the lawyer’s firm.”

         7.      To this point, neither Barnes nor Imitari have authorized the disclosure of any

 privileged or confidential material.

         8.      Furthermore, to the extent that there is any privilege or confidentiality to claim, it

 is not up to the Sadick Defendants to claim it—it is solely up to Barnes and Imitari to claim any

 such privilege. Noriega, 917 F.2d at 1551.

         9.      Thus, in accordance with Federal Rule of Civil Procedure 26(c), the Sadick

 Defendants prepared a Motion for Protective Order.




 [2162496/1]                                        2
Case 1:21-cv-20975-BB Document 67 Entered on FLSD Docket 09/10/2021 Page 3 of 4




          10.    However, prior to filing this motion—and after 5:00 today—undersigned counsel

 reviewed the Court’s discovery order in an abundance of caution, at which point counsel also saw

 that a previous discovery motion here was stricken for failure to comply with the Honorable Judge

 Otazo-Reyes’s discovery procedure set forth in the discovery order (D.E. 16).

          11.    Undersigned counsel attempted to confer with counsel for MBI and the other

 Defendants regarding this motion, which is necessitated to avoid noncompliance with the Court’s

 discovery order (D.E. 16).

          12.    Under Federal Rule of Civil Procedure 6(b), deadlines may be extended for good

 cause.

          13.    Instead of timely filing a motion for protective order under Fed. R. Civ. P. 26(c)

 and violating the standing discovery order, the Sadick Defendants are seeking an extension of time

 to allow compliance with the procedure set forth in the standing discovery order (D.E. 16).

          14.    As stated above, the standing discovery order was entered before the Sadick

 Defendants appeared and was discovered only through undersigned counsel’s due diligence prior

 to filing the motion for protective order.

          15.    This motion is being filed in good faith and not for the purposes of undue delay.

                                CERTIFICATE OF CONFERRAL
          Under the Southern District of Florida Local Rules, I hereby certify that I attempted to

 confer with opposing counsel regarding this motion. As of the time of filing, no stance was

 provided by either counsel for MBI or counsel for the other defendants.




 [2162496/1]                                      3
Case 1:21-cv-20975-BB Document 67 Entered on FLSD Docket 09/10/2021 Page 4 of 4




 Date: September 10, 2021

                                                  By: /s/Zachary D. Ludens
                                                  JORDAN A. SHAW, ESQ.
                                                  Fla. Bar No. 111771
                                                  ZACHARY D. LUDENS, ESQ.
                                                  Fla. Bar. No. 111620
                                                  ZEBERSKY PAYNE SHAW LEWENZ, LLP
                                                  110 SE 6th Street Suite 2900
                                                  Ft. Lauderdale, FL 33301
                                                  Telephone: (954) 989-6333
                                                  Facsimile: (954) 989-7781
                                                  Primary       Email:     JShaw@zpllp.com;
                                                  Zludens@zpllp.com
                                                  Secondary Email: medmondson@zpllp.com;
                                                  mlomastro@zpllp.com

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing document was filed with the Court’s CM/ECF

 system this 10th day of September, 2021, and was filed on all counsel of record via notices

 generated by the same.

                                                  /s/ Zachary D. Ludens
                                                  Zachary D. Ludens, Esq.




 [2162496/1]                                 4
